___________

                             No. 96-2410
                             ___________

United States of America,         *
                                  *
          Appellee,               *
                                  *   Appeal from the United States
     v.                           *   District Court for the
                                  *   Eastern District of Arkansas.
Gerald Adolphus Wroten,           *
                                  *         [UNPUBLISHED]
          Appellant.              *

                             ___________

                    Submitted:   December 10, 1996

                       Filed: December 13, 1996
                            ___________

Before FAGG, FLOYD R. GIBSON, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.


     Having reviewed the record and the parties' briefs, we reject
Wroten's contention that the district court improperly assessed a
two-level enhancement for obstruction of justice.     The district
court's sentence was correct and further discussion is not
warranted. We affirm. See 8th Cir. R. 47B.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.